Exhibit 10.9
EXECUTION VERSION
LICENSE AGREEMENT
BY AND BETWEEN
OSTEOLOGIX LIMITED
AND
LES LABORATOIRES SERVIER
AND
INSTITUT DE RECHERCHES INTERNATIONALES SERVIER
July 30, 2010
sf-2857375

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
EXECUTION VERSION
SUMMARY

         
ARTICLE 1 DEFINITIONS
    4  
ARTICLE 2 DEVELOPMENT, REGISTRATION, SUPPLY AND COMMERCIALIZATION
    10  
ARTICLE 3 FINANCIAL TERMS
    16  
ARTICLE 4 LICENSES
    20  
ARTICLE 5 OWNERSHIP AND INTELLECTUAL PROPERTY
    21  
ARTICLE 6 CONFIDENTIALITY
    28  
ARTICLE 7 REPRESENTATIONS, WARRANTIES AND COVENANTS
    31  
ARTICLE 8 INDEMNIFICATION, INSURANCE, LIMITATION OF LIABILITY
    35  
ARTICLE 9 TERM AND TERMINATION
    37  
ARTICLE 10 GOVERNING LAW AND DISPUTE RESOLUTION ARTICLE
    42  
ARTICLE 11 GENERAL PROVISIONS
    43  

      sf-2857375   ii

 

 



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
THIS LICENSE AGREEMENT (the “Agreement”) is made effective as of July 30, 2010
(the “Effective Date”) by and between OSTEOLOGIX Limited, a private company
organized under the laws of the Republic of Ireland, having offices at
                    , (“OSTEOLOGIX”), and Les Laboratoires SERVIER, a company
organized under the laws of France, having offices at 22 rue Garnier, 92200
Neuilly sur Seine Cedex, France and Institut de Recherches Internationales
SERVIER, a company organized under the laws of France, having offices at 6,
Place des Pléiades, 92415 Courbevoie (hereinafter collectively referred to as
“SERVIER”). OSTEOLOGIX and SERVIER are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, OSTEOLOGIX owns or has rights under certain patents, patent
applications, other valuable technology and know-how relating to strontium salts
and combinations with strontium, and may develop or acquire additional related
rights;
WHEREAS, SERVIER is a global company devoted to discovering, developing,
manufacturing and marketing human pharmaceutical products;
WHEREAS, SERVIER desires to further research, develop, register and
commercialize any pharmaceutical specialty (i.e., as “specialty” is used in this
Agreement, a pharmaceutical preparation) containing strontium malonate [***],
and OSTEOLOGIX desires to have such specialties developed, registered and
commercialized in the Territory, in accordance with this Agreement;
WHEREAS, SERVIER desires to obtain from OSTEOLOGIX certain exclusive rights and
licenses for the research, development and commercialization of pharmaceutical
specialty(ies) containing strontium malonate [***] and OSTEOLOGIX is willing to
grant to SERVIER such rights and licenses on the terms and conditions set forth
below;
In consideration of the premises and of the mutual covenants and obligations set
forth herein, the Parties hereby agree as set out below.

      sf-2857375   3

 

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
The following capitalized terms shall have the following meanings:
1.1 “Affiliate” means a Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with
SERVIER or OSTEOLOGIX. For purposes of this definition, “control” means the
possession, direct or indirect, of the power to cause the direction of the
management and policies of a Person, whether through ownership of fifty percent
(50%) or more of the voting securities of such Person, by contract or otherwise.
[***]
1.2 “Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.
1.3 “Applicable Laws” means all laws, statutes, ordinances, codes, rules and
regulations that have been enacted by a Government Authority and are in force as
of the Effective Date or come into force during the Term, in each case to the
extent that the same are applicable to the performance by the Parties of their
respective obligations under this Agreement.
1.4 “Approval Application” means any application necessary and appropriate to
obtain a Regulatory Approval, together with all required documents, data and
information concerning any Licensed Product or Combination Product that is the
subject of such application.
1.5 “Business Day” means any day (other than Saturday, Sunday or federal or
state legal holiday) on which banking institutions are open for business in
Dublin, Ireland and Paris, France.
1.6 “Calendar Quarter” means for each calendar year, each of the three month
periods ending March 31, June 30, September 30 and December 31; provided,
however, that (a) the first Calendar Quarter of any particular period shall
extend from the commencement of such period to the end of such Calendar Quarter
as set forth above; and (b) the last Calendar Quarter shall end upon the
expiration or termination of this Agreement, and in the case of each of (a) and
(b), applicable payments shall be prorated for partial Calendar Quarters.

      sf-2857375   4

 

 



--------------------------------------------------------------------------------



 



1.7 “Combination Product” means a product, Covered by a Valid Claim, that
contains a Compound and one or more active principle.
1.8 “Compound(s)” means [***], Covered by a Valid Claim under the OSTEOLOGIX
Patent Rights in any country in the Territory on the Effective Date or
thereafter. [***]
1.9 “Confidential Information” shall have the meaning set forth in Article 6.1
(Confidentiality; Exceptions).
1.10 “Control” means, with respect to item, intellectual property, or other
information, that the Party named as having Control (or an Affiliate controlled
by such Party) owns such item, intellectual property, or other information, or
otherwise possesses the ability to grant a license or sublicense under such
intellectual property as granted herein without violating the terms of any
agreement or other arrangement with a Third Party.
1.11 “Cover” means, when used with reference to a Patent Right in relation to
any compound or product, that the use, development, manufacture, import,
marketing, distribution, sale or offer for sale, or other exploitation of the
compound or product would infringe a Valid Claim of a Patent Right in the
absence of the license under such Patent Right granted herein. For avoidance of
doubt, for purposes of this definition, a Valid Claim that is part of a pending
application (rather than an issued patent) shall be treated as if such Valid
Claim were part of an issued patent.
1.12 “Data” means all non-clinical data, clinical data, CMC data, clinical
pharmacology data, research data and all regulatory documentation and filings
and Regulatory Approvals submitted or obtained in or outside the Territory
together with its supporting data and regulatory correspondence and rights to
reference the same, in each case pertaining to any Compound, Licensed Product,
and/or Combination Product which are Controlled by each Party at any time during
the Term of this Agreement. [***]
1.13 “Disclosing Party” shall have the meaning set forth in Article 6.1
(Confidentiality; Exceptions).
1.14 “Effective Date” shall have the meaning set forth in the first paragraph of
this Agreement.
1.15 “EMA” means the European Medicines Agency, and any successor thereto.

      sf-2857375   5

 

 



--------------------------------------------------------------------------------



 



1.16 “Field” means [***]
1.17 “First Commercial Sale” means [***]
1.18 “Generic Competitor” means, with respect to any Licensed Product in a
country, [***]
1.19 “Government Authority” means any supranational, national, regional, state
or local government, court, governmental agency, authority, board, bureau,
instrumentality or regulatory body, or any other entity exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of a
government with jurisdiction over the applicable matter.
1.20 “Improvement(s)” means [***] Unless otherwise provided herein, ownership of
Improvements (whether patentable or not) shall be determined according to the
laws of inventorship where the invention takes place. [***]
1.21 “Infringement” shall have the meaning set forth in Article 5.4.1 (Notice).
1.22 “Inspected Party” shall have the meaning set forth in Article 2.8
(Regulatory Inspections).
1.23 “Know-How” means information, data (including Data) and proprietary rights
of any type whatsoever (other than Patent Rights and trademarks) in any tangible
or intangible form whatsoever, including, without limitation, inventions,
practices, methods, techniques, specifications, formulations, formulae,
knowledge, know-how, skill, experience, test data and other similar information.
1.24 “Licensed Product(s)” means any pharmaceutical preparation in final form
for commercial sale licensed to SERVIER under this Agreement, that contains a
Compound and has received Regulatory Approval in any country of the Territory
(if Regulatory Approval is required for sale of such pharmaceutical
preparation).
1.25 “Losses” shall have the meaning set forth in Article 8.1 (Indemnification
by SERVIER).
1.26 “MAA” shall mean a marketing authorization application filed with the EMA
pursuant to the centralized approval procedure in Europe or to national approval
procedure with the applicable Governmental Authority of a country of the
Territory outside the European Union.

      sf-2857375   6

 

 



--------------------------------------------------------------------------------



 



1.27 “MHLW” means the Ministry of Health, Labor and Welfare, otherwise referred
to as “Koseisho,” or any successor thereto, which governs the review of human
pharmaceutical products in Japan.
1.28 “Net Sales”: [***] means [***]
[***]
[***]
“Net Sales” shall not include any consideration received with respect to a sale,
use or other disposition of any Licensed Product in a country as part of a
clinical trial to be performed in order to seek Regulatory Approval from the
applicable Regulatory Authority.
In the event that a Compound or Licensed Product is sold as part of a
Combination Product (for purposes of this definition, in which an active
principle therein in addition to the Compound is covered by a claim of an issued
or pending (for less than [***] years) Patent in the country of sale, which
claim has not been judged to be invalid or unenforceable (each of the Compound
and such other active principle, a “Patented Component”), Net Sales, for the
purposes of determining royalty payments on the Combination Product, shall mean
[***]
[***]
[***]
1.29 “OSTEOLOGIX” shall have the meaning set forth in the first paragraph of
this Agreement.
1.30 “OSTEOLOGIX Know-How” means Know-How Controlled as of the Effective Date or
thereafter during the Term by OSTEOLOGIX that is necessary or useful to
manufacture, have manufactured, use, sell, have sold, import and export Licensed
Products and/or Combination Products in the Territory.
1.31 “OSTEOLOGIX IP” shall comprise OSTEOLOGIX Know-How and OSTEOLOGIX Patent
Rights.

      sf-2857375   7

 

 



--------------------------------------------------------------------------------



 



1.32 “OSTEOLOGIX Patent Rights” means any Patent Right Controlled by OSTEOLOGIX
as of the Effective Date or thereafter during the Term necessary or useful to
develop, manufacture, have manufactured, use, have used, sell, have sold, import
and export Licensed Products and/or Combination Products, including but not
limited to the Patent Rights listed in Exhibits A and B.
1.33 “Party” or “Parties” shall have the meaning set forth in the first
paragraph of this Agreement.
1.34 “Patents” means all patents and patent applications, and all continuing and
divisional patent applications, continuations-in-part and reissue applications
claiming priority, indirectly and directly, to such applications, and all
patents issuing therefrom in the relevant territory as well as any patent term
extensions.
1.35 “Patent Costs” means [***]
1.36 “Patent Rights” means (a) patent applications and patents Controlled by a
Party at any time during the Term relating to the Compounds, Licensed Products,
and/or Combination Products, including without limitation patent applications
and patents with respect to such Party’s Improvements; (b) all divisional,
continuation, continuation-in-part or substitute applications which claim
priority from any of the patent applications within (a) above; (c) all patents
that may issue on any of the patent applications within (a) or (b) above;
(d) all extensions, re-examinations, or reissues of patents within (a) or
(c) above. [***]
1.37 “Person” means any person or legal entity.
1.38 Prior CDA” means the Non-Disclosure Agreement between Les Laboratoires
SERVIER and OSTEOLOGIX dated February 3rd, 2010.
1.39 “Reasonable Efforts” means, with respect to the efforts to be expended by a
Party hereunder, [***]
1.40 “Receiving Party” shall have the meaning set forth in Article 6.1
(Confidentiality; Exceptions).
1.41 “Regulatory Approval” means, with respect to a nation or, where applicable,
a multinational jurisdiction, any approvals, licenses, registrations or
authorizations necessary for the manufacture, marketing and sale of a Licensed
Product and/or a Combination Product in such nation or such jurisdiction,
including with limitation any MAA.

      sf-2857375   8

 

 



--------------------------------------------------------------------------------



 



1.42 “Regulatory Authority” means a Government Authority that has responsibility
for granting any licenses or approvals or granting pricing and/or reimbursement
approvals necessary for the marketing and sale of a pharmaceutical product in
any country, including without limitation the MHLW.
1.43 “Responsible Executive” means [***] of OSTEOLOGIX or [***] of SERVIER, or
an executive officer of a Party designated by such Party with authority to bind
such Party.
1.44 “SERVIER” shall have the meaning set forth in the first paragraph of this
Agreement.
1.45 “SERVIER IP” shall comprise SERVIER Know-How and SERVIER Patent Rights.
1.46 “SERVIER Know-How” means Know-How Controlled as of the Effective Date or
thereafter during the Term by SERVIER and that is used by SERVIER to
manufacture, have manufactured, use, sell, have sold, import and export Licensed
Products and/or Combination Products in the Territory [***].
1.47 “SERVIER Patent Rights” means any Patent Right Controlled by SERVIER as of
the Effective Date or thereafter during the Term and that is used by SERVIER to
develop, manufacture, have manufactured, use, have used, sell, have sold, import
and export Licensed Products and/or Combination Products [***].
1.48 “Sublicensee” means with respect to a particular Licensed Product and/or
Combination Product, a Third Party to whom a Party has granted directly or
indirectly (i) a license to make and sell such Licensed Product and/or
Combination Product, or (ii) a right or license to market, promote or distribute
such Licensed Product and/or Combination Product.
1.49 “Term” shall have the meaning set forth in Article 9.1.1 (Expiration).
1.50 “Territory” means all territories and countries throughout the world,
except the United States and its territories and possessions [***].

      sf-2857375   9

 

 



--------------------------------------------------------------------------------



 



1.51 “Third Party” means any Person other than OSTEOLOGIX or SERVIER or their
respective Affiliates.
1.52 “Valid Claim” means [***]
ARTICLE 2
DEVELOPMENT, REGISTRATION, SUPPLY AND COMMERCIALIZATION
2.1 Development
Subject to the terms and conditions of this Agreement, SERVIER shall be
responsible[***] to conduct the development of the Compound(s) in the Field in
the Territory, [***] as may be necessary to register the Licensed Products
and/or any Combination Products in the Territory.
During the first [***] years following the Effective Date, SERVIER will provide
[***] reports to OSTEOLOGIX: [***]
After the first [***] years following the Effective Date, SERVIER will provide
annual reports to the OSTEOLOGIX: [***]
[***]
During the first [***] years following the Effective Date, OSTEOLOGIX will
provide biannual reports (on October 1 and April 1) to SERVIER setting forth its
plan for development in the next twelve (12) months covering the clinical trials
to be commenced, and Regulatory Approvals planned for filing (and covering all
such activities conducted or planned by OSTEOLOGIX’s Affiliates and Sublicensees
as if such activities were conducted or planned by such Party). After the first
[***] years, OSTEOLOGIX will provide annual reports (on October 1) to SERVIER
setting forth its plan for development in the next twelve (12) months covering
the clinical trials to be commenced, and Regulatory Approvals planned for filing
(and covering all such activities conducted or planned by OSTEOLOGIX’s
Affiliates and Sublicensees as if such activities were conducted or planned by
such Party).
Upon either Party’s reasonable request, but no more often than [***] per year,
the Parties shall meet to discuss their development strategies and outcomes.
Such meetings may be in person or via telephone or video conference or other
mutually agreeable means. Each Party shall decide who will attend such meeting
on its side and send a list of participant(s) to the other Party at least two
weeks in advance. Each Party shall bear its own personnel and travel costs and
expenses relating to such meetings.

      sf-2857375   10

 

 



--------------------------------------------------------------------------------



 



2.2 Exchange of Data
Promptly after the Effective Date OSTEOLOGIX shall provide to SERVIER all Data
from any and all clinical trials, non-clinical studies, and CMC studies of the
Compounds that are completed as of the Effective Date. During the term of this
Agreement, each Party shall provide to the other Party all Data to the extent
Controlled by such Party, in a timely fashion and as promptly as possible for
use by such other Party in accordance with this Article 2.2 (Exchange of Data).
SERVIER will only use and disclose to Third Parties the Data provided by
OSTEOLOGIX as may be necessary or useful for development, manufacture,
registration, promotion, distribution and commercialization of Licensed Products
(and/or Combination Products) in the Territory; and in accordance with Article 6
(Confidentiality) or as may otherwise be agreed by OSTEOLOGIX and SERVIER.
SERVIER may not use any Data (or permit any Third Party to use Data) provided by
OSTEOLOGIX outside the Territory, nor for any products other than the Licensed
Products (and/or Combination Products). OSTEOLOGIX shall only use or disclose to
Third Parties the Data provided by SERVIER as is reasonably necessary or useful
for purposes of the activities described in Article 2.6 (Pharmacovigilance;
Exchange of Safety Information and Quality Issues), for purposes of complying
with Applicable Laws and for legally required communications with Regulatory
Authorities (including without limitation provision of safety updates to the
U.S. Food and Drug Administration (“FDA”)) and, [***]. OSTEOLOGIX may, but shall
have no obligation to, develop and commercialize Compounds, Licensed Products
and /or Combination Products outside the Territory. [***]
2.3 Regulatory Submissions
SERVIER will use Reasonable Efforts to obtain Regulatory Approval for the
Licensed Products and/or any Combination Products in the countries of the
Territory set forth in Exhibit C. For the European Union, SERVIER will make a
centralized filing with the EMA and will inform OSTEOLOGIX of such.
[***]
OSTEOLOGIX shall provide SERVIER with copies of draft correspondence from
OSTEOLOGIX to the US FDA relating to Compound prior to OSTEOLOGIX’s submission
of such correspondence to the US FDA and shall provide SERVIER draft copies of
OSTEOLOGIX’s clinical trial protocols for such clinical trials pertaining to the
Compound performed outside the Territory.

      sf-2857375   11

 

 



--------------------------------------------------------------------------------



 



Each Party shall provide the other with a copy of any letter or other written
document to or from a Regulatory Authority and within thirty (30) days of its
receipt, dispatch, or recordation (as applicable), and shall otherwise keep the
other Party informed on an ongoing basis regarding planned submissions to
Regulatory Authorities.
2.4 Supply
SERVIER may request the supply by OSTEOLOGIX of active pharmaceutical
ingredients (“APIs”) of Compounds (being strontium malonate) and/or finished
form tablets (“Tablets,” and collectively with APIs, “OSTEOLOGIX Existing
Products”) in OSTEOLOGIX’s control as of the Effective Date for the performance
of clinical and non-clinical studies. Upon SERVIER’s request, the Parties agree
to discuss and agree to sign a separate agreement in due time after the
execution of the Agreement governing such supply containing terms consistent
with this Article and such other terms as are reasonable and customary for
arrangements of this type. [***] Other than the supply of OSTEOLOGIX Existing
Products described in this Article 2.4 (Supply), SERVIER shall be solely
responsible for arranging the supply of materials as may be necessary for the
development, manufacture and commercialization of Compounds, Licensed Products
and/or Combination Products and otherwise exercising SERVIER’s rights hereunder.
2.5 Commercialization
SERVIER shall be solely responsible at its cost and shall use Reasonable Efforts
to (a) develop a strategy for marketing, promotion and commercialization of the
Licensed Products and/or Combination Products in the Field in the Territory,
[***]
2.6 Pharmacovigilance; Exchange of Safety Information and Quality Issues
Each Party will designate a pharmacovigilance liaison to be responsible for
communicating with the other Party regarding the reporting of adverse drug
reactions/experiences.

      sf-2857375   12

 

 



--------------------------------------------------------------------------------



 



The Parties or their licensees will cooperate in the collection, review,
assessment, exchange, tracking and filing of information related to adverse
events and quality issues associated with the Compounds, Licensed Products
and/or Combination Products in accordance with all Applicable Laws. As soon as
necessary, the pharmacovigilance and regulatory departments of both Parties or
their licensees shall meet and determine the approach to be taken for the
collection, review, assessment, tracking and filing of information related to
adverse events and quality issues associated with the Compounds, Licensed
Products and/or Combination Products, which shall be documented in a separate
safety data exchange and quality agreements which shall be in compliance with
all Applicable Laws (respectively the “Safety Data Exchange Agreement” and the
“Quality Agreement” between the Parties) (provided, however, that the Agreement
shall control in the event of any conflict between the terms of this Agreement
and respectively the Safety Data Exchange Agreement and the Quality Agreement).
These documents as well as a safety management plan shall be finalized prior to
clinical trials initiation.
The Safety Data Exchange Agreement and the Quality Agreement will be promptly
updated if required by changes in legal requirements or by agreement between the
Parties.
Until such time as the Parties have entered into the Safety Data Exchange
Agreement, the Parties will exchange adverse event information, regardless of
causality, involving or associated with the use of any Compound, Licensed
Product, and/or Combination Product on the following schedule:

•  
Causally suspected (which means that there is a reasonable possibility that the
event may have been caused by the drug) fatal or life-threatening serious
adverse events (whether expected or not) shall be exchanged within [***]
calendar days after the receipt of such information by a Party or by any of the
Party’s Affiliates or agents.

•  
Other causally suspected serious adverse events (whether expected or not) should
be exchanged within [***] calendar days after the receipt of the information by
a Party or by any of a Party’s Affiliates or agents.

•  
Causally non-suspected (meaning that there is no reasonable possibility that the
event may have been caused by the drug) serious adverse events should be
exchanged within [***] calendar days after the receipt of the information by a
Party or by any of a Party’s Affiliates, licensees or agents.

      sf-2857375   13

 

 



--------------------------------------------------------------------------------



 



•  
The Parties shall exchange non-serious adverse event information via study
reports or data management in a time frame that permits each Party to comply
with all Applicable Laws, including complying with the requirements for annual
reports for Investigational New Drug files.

Serious adverse event information shall be exchanged in a Council for
International Organizations of Medical Sciences (“CIOMS”) report format or a
substantially similar report format. Information from animal or epidemiological
studies shall be in narrative format.
Each Party shall assist the other to respond to questions or requests for
information by Government Authorities by promptly providing data from their
respective safety database.
As between the Parties, SERVIER shall be responsible for reporting all adverse
drug reactions/experiences to the appropriate regulatory authorities in
countries in the Territory, and OSTEOLOGIX shall be responsible for reporting
all adverse drug reactions/experiences to the appropriate regulatory authorities
in countries outside the Territory, in accordance with the Applicable Laws and
regulations of the relevant countries and authorities. SERVIER shall ensure that
its Affiliates and Sublicensees comply with such reporting obligations in the
Territory and OSTEOLOGIX shall ensure that its Affiliates and licensees (other
than SERVIER and its Sublicensees) comply with such reporting obligations
outside the Territory. These reporting obligations shall apply to other adverse
events as described in the Safety Data Exchange Agreement and Quality Agreement
including but not limited to adverse events occurring from product overdose or
from product withdrawal, as well as any toxicity, sensitivity, failure of
expected pharmacological action, or laboratory abnormality which is, or is
thought by the reporter, to be serious or associated with relevant clinical
signs or symptoms.
2.7 Reports; Inspection
Each Party shall prepare and maintain, and shall use Reasonable Efforts to cause
its Third Party manufacturers and Third Party contractors to maintain, accurate
and complete records of all development work with respect to the Licensed
Products and/or Combination Products, as consistent with the responsibilities of
such Party under this Agreement. A Party, or such Party’s authorized
representatives, may visit those portions of the facilities of the other Party
or their Third Party contractors or Third Party manufacturers where development
is being performed during normal business hours upon reasonable notice without
undue interruption to normal business operations.

      sf-2857375   14

 

 



--------------------------------------------------------------------------------



 



2.8 Regulatory Inspections
If either Party or its Affiliates or subcontractors (each, an “Inspected Party”)
are to be inspected by a Government Authority regarding the development,
manufacture, registration or commercialization of a Licensed Product and/or
Combination Product, the Inspected Party shall promptly notify the other Party
of the inspection in writing as soon as reasonably practicable, and in advance,
if any such inspection is a scheduled inspection. The Inspected Party shall,
where practicable, permit representatives of the other Party to participate as
observers with respect to such inspection, and shall provide the other Party
with a written report of any such inspection, noting with specificity any
records or documents reviewed by the regulatory inspector or written
communications provided by or to any Government Authority relating to such
inspection. The Inspected Party shall also provide an opportunity for the other
Party to assist in responding to any issues or concerns relating to such
inspections, and shall provide copies of all communications to and from any
Government Authority relating thereto to the other Party. The Parties shall
cooperate in good faith and otherwise mutually support any regulatory
inspections of facilities, clinical sites, contract manufacturers or the like
with respect to the Licensed Product and/or Combination Product, including by
using Reasonable Efforts to make available such facilities, documents,
information and/or personnel as are reasonably necessary or useful for such
regulatory inspections by a Government Authority.
2.9 Audit Rights
Each Party shall have the right, during normal business hours, and no more than
[***] per year, with more frequent audits upon agreement of the Parties (such
agreement not to be withheld unreasonably), to inspect and audit: (a) those
portions of the facilities of each Party, or any of its Affiliates or
Sublicensees, and subcontractors used in connection with the Licensed Products
and/or Combination Products to ascertain compliance with Applicable Laws and
Regulatory Approvals, including current Good Clinical Practices and Good
Manufacturing Practices, provided that the inspecting Party shall on such
occasions be accompanied by a representative of the other Party; and (b) any of
the other Party’s documentation, or its Affiliates’, Sublicensees’ or
subcontractors’ documentation, relating to the Compound(s), Licensed Products
and/or Combination Products and, to the extent permitted by law and any
applicable privacy policies, the medical records of any patient participating in
any clinical study of a Compound being conducted by such Party or its Affiliates
or Sublicensees. A Party’s audit rights shall be limited by bona fide Third
Party agreements or confidentiality obligations, provided, however, that each
Party shall use its reasonable efforts to obtain audit and inspection rights for
the other Party under such agreements; and if a Party is unable to obtain such
audit rights for the other Party, then upon request it shall exercise its own
rights with respect to such an audit for the benefit of the other Party.

      sf-2857375   15

 

 



--------------------------------------------------------------------------------



 



ARTICLE 3
FINANCIAL TERMS
3.1 License Fee
In partial consideration of the license rights granted by OSTEOLOGIX to SERVIER
under this Agreement, SERVIER shall pay to OSTEOLOGIX, on the Effective Date and
within [***] calendar days after receipt of the corresponding invoice, an
upfront license fee of [***].
3.2 [***]
[***]
3.3 Milestone Payments
SERVIER shall make milestone payments to OSTEOLOGIX based on achievement (by
SERVIER, its Affiliates, or Sublicensees) of clinical development milestones as
set forth in this Article 3.3 (Milestone Payments) below. SERVIER shall promptly
notify OSTEOLOGIX in writing of the first achievement of each of the milestones
in the table below and the corresponding milestone payment shall be due within
[***] calendar days of occurrence thereof and [***] days after receipt of the
corresponding invoices. Each milestone payment shall only be paid once
irrespective of the number of Licensed Product(s) and/or Combination Product(s)
developed and/or commercialized.

      Milestones   Payment
[***]
  [***]
[***]
  [***]
[***]
  [***]

      sf-2857375   16

 

 



--------------------------------------------------------------------------------



 



3.4 Royalties
SERVIER shall pay royalties of [***] on the Net Sales of Licensed Products
(including, for purposes of this Article 3.4 (Royalties), Combination Products)
sold by SERVIER, its Affiliates and Sublicenses in the Territory (other than
Japan) until [***] (hereafter the “Initial Period”). Following the Initial
Period and unless otherwise indicated in this Agreement, SERVIER shall then pay
royalties of [***]on the Net Sales of Licensed Products sold by SERVIER, its
Affiliates and Sublicenses in the Territory (other than Japan) for so long as a
Licensed Product is sold, under the Agreement, in a given country.
Those royalties shall be payable on a [***] basis, on Net Sales from the date of
First Commercial Sale on a Licensed Product-by-Licensed Product and
country-by-country basis[***].
3.5 Milestones and Royalties for Japan
With respect to Japan, the royalty and milestone payment terms set forth below
in this Article 3.5 shall apply.
3.5.1 [***].
3.5.2 [***].
3.5.3 [***].
3.6 [***]
[***]
3.7. Royalty Payments and Reports. Each royalty shall be payable only once with
respect to a particular Licensed Product. SERVIER shall provide a report to
OSTEOLOGIX within [***] days after the end of each [***], certified by an
executive officer of SERVIER as accurate and in accordance with IFRS or
successor standards and guidelines thereto, as consistently applied by SERVIER
across all of SERVIER’s products, on a country by country basis, setting forth
(a) the amount of gross sales in euros of Licensed Products and, if applicable,
Combination Products in such quarter, (b) any deductions, withholding, provision
from such amount of gross sales as permitted pursuant to the definition of Net
Sales, (c) a calculation of Net Sales of each Licensed Product and, if
applicable, Combination Product for such quarter, (d) the amount of aggregate
Net Sales of each Licensed Product and, if applicable, Combination Product on a
cumulative per year basis for the current year, (e) the market share of Generic
Competitors on a country by country basis, (f) the amount of royalty due on Net
Sales with respect to such Calendar Quarter, and (g) a calculating of
Sublicensing Revenue for Japan. Within [***] days after the end of each [***],
SERVIER shall make all royalty and Sublicensing Revenue (for Japan) payments
payable to OSTEOLOGIX under this Agreement with respect to such [***]. Along
with such payments, SERVIER shall also provide detailed information regarding
the calculation of royalties due pursuant to this Article 3.7 (Royalty Payments
and Reports), including without limitation allowable deductions in the
calculation of Net Sales of Licensed Products and/or Combination Products in the
Territory.

      sf-2857375   17

 

 



--------------------------------------------------------------------------------



 



3.8. Non-Monetary Consideration. In the event that SERVIER receives any
non-monetary consideration in connection with the sale of Licensed Products
(and/or Combination Products) or as Sublicensing Revenue (for Japan), SERVIER’s
payment obligations under this Article 3 (Financial Terms) shall be based on
[***]. In such case, SERVIER shall disclose the terms of any such arrangement to
OSTEOLOGIX and the Parties shall [***] for resolution. For the sake of clarity,
the provision or use of Licensed Products for research purposes to the extent
permitted under this Agreement or as samples for commercial purposes (in
reasonable quantities) shall not be considered a sale for non-monetary
consideration.
3.9. Records and Audit
SERVIER shall keep or cause to be kept such records as are required to determine
the sums or credits due under this Article 3 (Financial Terms), including
without limitation Net Sales in countries where Licensed Products (and/or
Combination Products) are sold. At the request of OSTEOLOGIX, SERVIER and its
Affiliates and its Sublicensees shall permit an independent certified public
accountant appointed by OSTEOLOGIX and reasonably acceptable to SERVIER, at
reasonable times and upon reasonable notice, to examine those records as may be
necessary to determine, with respect to any calendar year ending not more than
[***] prior to OSTEOLOGIX’ request, the correctness or completeness of any
report or payment made under this Article 3 (Financial Terms). The foregoing
right of review may be exercised only [***] and only [***] with respect to each
such periodic report and payment. Results of any such examination shall be
(a) limited to information relating to Licensed Products (and/or Combination
Products), (b) made available to both Parties and (c) subject to the
confidentiality provisions of the Agreement. [***].

      sf-2857375   18

 

 



--------------------------------------------------------------------------------



 



3.10. Taxes and Withholding
All payments due and payable under this Agreement are not subject to withholding
tax according to the article 11 of the double tax treaty signed on March 21st,
1968 between France and the Republic of Ireland under condition that OSTEOLOGIX
provides SERVIER with the necessary documentation to enable SERVIER to obtain
the benefit of a tax exemption.
3.11. Currency
All amounts due and payable and calculations hereunder shall be in Euros. If any
currency conversion shall be required in connection with the calculation of
amounts payable hereunder, SERVIER shall inform OSTEOLOGIX of the exchange rate
used and SERVIER will use the same exchange rate for the conversion of the sale
of Licensed Products (and/or Combination Products) as it uses for the conversion
in Euros of the sale of its other pharmaceutical specialties made in other
currencies.
3.12. Payments; Late Payments
SERVIER shall make all payments due and payable to OSTEOLOGIX under this
Agreement by wire transfer of immediately available funds to such account
designated by OSTEOLOGIX from time to time to SERVIER in writing. If any sum due
and payable under this Agreement shall not have been paid on or before the
applicable due date, simple interest shall accrue on the unpaid amount at the
rate of [***] per annum (or, if less, the maximum rate permitted under
Applicable Law); provided, however, that no interest shall accrue on any portion
of an unpaid amount which is the subject of a good faith, legitimate dispute. If
any such dispute is resolved against SERVIER, late fees shall be calculated from
the date that payment to OSTEOLOGIX originally was due. [***] all payments
hereunder shall be nonrefundable and non-creditable against other payments due
hereunder.

      sf-2857375   19

 

 



--------------------------------------------------------------------------------



 



ARTICLE 4
LICENSES
4.1 Research and Development License by OSTEOLOGIX to SERVIER
Subject to the terms and conditions of this Agreement, OSTEOLOGIX hereby grants
to SERVIER, during the Term, a royalty-free, exclusive (even as to OSTEOLOGIX
and its Affiliates, [***] right and license, with the right to grant sublicense
rights as set forth below, under the OSTEOLOGIX IP, to research, use, develop,
have developed, make, and have made (a) Compound(s) and any combination with
Compound(s) for use in the Field in the Territory.
4.2 Commercialization License by OSTEOLOGIX to SERVIER
Subject to the terms and conditions of this Agreement, OSTEOLOGIX hereby grants
to SERVIER, during the Term, a royalty bearing, exclusive (even as to OSTEOLOGIX
and its Affiliates) right and license, with the right to grant sublicense rights
as set forth below, under the OSTEOLOGIX IP, to make, have made, use, have used,
offer for sale, lease, market, sell, have sold and import and export Combination
Products and/or Licensed Products, solely for use in the Field in the Territory.
4.3 [***]
4.3.1[***]
4.4 [***]
[***]
4.5 Competitive Compounds
4.5.1 [***] years following the First Commercial Sale of a Licensed Product in
such given country (except for Sublicensees in Japan). The period of time shall
be computed month by month on a country by country basis. The foregoing
provision shall immediately cease to apply in the event of termination of the
Agreement on a country by country basis solely with respect to the terminated
country(ies).
4.5.2 During the Term, except as set forth in Article 2.2 (Exchange of Data) for
the conduct of clinical trials, neither OSTEOLOGIX, [***], nor OSTEOLOGIX’s
controlled Affiliates shall (or shall have) research, develop, promote, market
or commercialize in a given country of the Territory a pharmaceutical specialty
[***]. The foregoing provision shall immediately cease to apply in the event of
termination of the Agreement on a country by country basis solely with respect
to the terminated country(ies).

      sf-2857375   20

 

 



--------------------------------------------------------------------------------



 



4.6 Retained Rights; No Implied License
Except as expressly licensed to SERVIER in Article 4.1 (Research and Development
License by OSTEOLOGIX to SERVIER) and 4.2 (Commercialization License by
OSTEOLOGIX to SERVIER), OSTEOLOGIX retains all rights under the OSTEOLOGIX IP
and other intellectual property owned or controlled by OSTEOLOGIX. SERVIER
hereby covenants that it (and its Affiliates and Sublicensees) shall not
practice the OSTEOLOGIX Patent Rights outside the scope of the licenses granted
to SERVIER under this Agreement. Except as otherwise expressly set forth in this
Agreement, nothing in this Agreement shall give either Party any right, title or
interest in or to any Patents or other intellectual property owned by or
licensed to the other Party.
ARTICLE 5
OWNERSHIP AND INTELLECTUAL PROPERTY
5.1 Ownership of Intellectual Property and Challenge
5.1.1 OSTEOLOGIX shall retain all right, title and interest in and to the
OSTEOLOGIX IP.
5.1.2 SERVIER shall retain all right, title and interest in and to the SERVIER
Improvements, except as otherwise expressly set forth herein.
5.1.3 SERVIER and OSTEOLOGIX shall jointly own all Patents claiming the Joint
Improvement (“Joint Improvement Patents”). Such joint ownership shall be, on a
worldwide basis, joint ownership in accordance with (and bearing with it the
same rights in joint ownership interest as joint ownership under) the laws of
the country where such invention takes place.

      sf-2857375   21

 

 



--------------------------------------------------------------------------------



 



5.1.4 Neither SERVIER nor its Affiliates or Sublicensees will directly,
indirectly or otherwise seek through judicial or administrative process to
invalidate, oppose or challenge the validity, enforceability or scope of (any
such action, to “Challenge”) any OSTEOLOGIX Patent Right(s) and, in the event
that SERVIER or its Affiliate or Sublicensee so Challenges the OSTEOLOGIX Patent
Rights and such party does not within [***] of OSTEOLOGIX giving notice to
SERVIER cause such Challenge to be dismissed with prejudice, (a) all payment
obligations from SERVIER to OSTEOLOGIX under this Agreement shall automatically
be [***] (and this shall apply to then-future payments); and (b) SERVIER shall
reimburse OSTEOLOGIX on a [***] basis (within [***] after the end of the
calendar [***]) for all OSTEOLOGIX legal costs in connection with assessing,
responding to and/or defending against such Challenge in such calendar [***].
[***]
5.1.5 Ownership of Approval Applications And Regulatory Approvals
SERVIER, its Affiliates and Sublicensees shall own or be the holder of all
right, title and interest in all Approval Applications in countries in the
Territory necessary to obtain Regulatory Approvals in the Territory required for
marketing and sale of Licensed Products and/or Combination Products and shall be
responsible for the filing thereof, the payment of fees and all other associated
costs, for monitoring clinical experiences and filing associated reports, and
fulfilling all of its regulatory obligations throughout the development,
registration and commercialization of the Licensed Product and/or Combination
Products in the Territory. Such Approval Applications, together with any
Regulatory Approvals obtained in connection therewith, shall be filed in
SERVIER’s or its Affiliates’ or Sublicensees’ name and owned or held by SERVIER,
its Affiliates or Sublicensees, except as expressly set forth herein.
5.2 Disclosure
As of the Effective Date and on a regular basis thereafter, OSTEOLOGIX shall
promptly disclose to SERVIER any OSTEOLOGIX IP, OSTEOLOGIX Improvements
pertaining to the Compounds, Licensed Products and/or Combination Products made
by or on behalf of OSTEOLOGIX during the Term (including, without limitation,
OSTEOLOGIX Improvements of Third Parties acting on behalf of OSTEOLOGIX).
5.3 Filing, Prosecution and Maintenance of OSTEOLOGIX Patent Right(s)
As of the Effective Date, OSTEOLOGIX shall, under SERVIER’s direction and costs,
be in charge of the filing, prosecution and maintenance of OSTEOLOGIX Patent
Right(s) in the Territory. SERVIER shall pay for the Patent Costs of all
OSTEOLOGIX Patent Right(s) in the SERVIER Territory, and SERVIER shall not
instruct OSTEOLOGIX in any manner that, in OSTEOLOGIX’ reasonable judgment would
result in reduced or weakened patent coverage (and OSTEOLOGIX shall not be
required to comply with any such instruction). SERVIER shall give its
instructions to OSTEOLOGIX in due time so that OSTEOLOGIX can implement
SERVIER’s patent strategy (including patent defense strategy) in the Territory.

      sf-2857375   22

 

 



--------------------------------------------------------------------------------



 



SERVIER shall have the opportunity to instruct OSTEOLOGIX not to file, prosecute
and/or maintain any OSTEOLOGIX Patent Right(s) in any country of the Territory.
In the event SERVIER instructs OSTEOLOGIX not to file, prosecute or maintain any
OSTEOLOGIX Patent Right(s) in any country such OSTEOLOGIX Patent Right(s) shall
be excluded from the scope of the Agreement, and OSTEOLOGIX shall have the right
to file, prosecute, and maintain any such excluded OSTEOLOGIX Patent Rights at
its own cost.
5.4 Enforcement of OSTEOLOGIX Patent Rights
5.4.1 Notice. If any patent within the OSTEOLOGIX Patent Rights is or might
reasonably be infringed by a Third Party through the manufacture, use, sale,
offer for sale, or importation of any Licensed Product, Compound and/or
Combination Product (an “Infringement”), the Party first having knowledge of
such infringement shall promptly notify the other Party in writing. Such notice
shall set forth the facts of the Infringement in reasonable detail.
5.4.2 Enforcement of OSTEOLOGIX Patent Rights.
SERVIER shall have the first right, but not an obligation, to institute,
prosecute, under SERVIER’s control and expenses, using counsel of SERVIER’s
choice reasonably acceptable to OSTEOLOGIX, any action or proceeding with
respect to an Infringement in the Territory of a patent within the OSTEOLOGIX
Patent Rights, which, if continued, reasonably would be expected to affect the
manufacture, use, sale, offer for sale, or importation of a Licensed Product
and/or Combination Product.
If SERVIER fails to institute and thereafter prosecute an action or proceeding
with respect to such an Infringement within a period of [***] after the earlier
of (i) the date of the Parties’ determination that such infringement, in the
Parties’ reasonable judgment, if continued, would affect materially the
manufacture, use, sale, offer for sale, or importation of a Licensed Product
and/or Combination Product, or (ii) the date of OSTEOLOGIX’s request to
institute such an action or proceeding, OSTEOLOGIX shall have the right, but not
the obligation, to institute and/or prosecute and control an action or
proceeding in its name with respect to such an Infringement by counsel of
OSTEOLOGIX’s choice.

      sf-2857375   23

 

 



--------------------------------------------------------------------------------



 



In any event, the non-controlling Party agrees to be joined as a party plaintiff
if necessary for the controlling Party to institute and prosecute such action or
proceeding, and to give the controlling Party reasonable assistance and
authority to institute and prosecute such action or proceeding.
However, if the Patent alleged to be infringed is owned by a Third Party and
OSTEOLOGIX does not have authority to require such Third Party to join as a
party plaintiff, OSTEOLOGIX agrees to use Reasonable Efforts to cause such Third
Party to agree to be joined as a party plaintiff if helpful or necessary for
SERVIER to prosecute an action or proceeding, and to give SERVIER reasonable
assistance and authority to institute and prosecute such action or proceeding.
5.4.3 Recoveries
Unless otherwise required as a result of prior written agreement, any damages or
other monetary awards recovered in an action or proceeding described above shall
be applied first to the reimbursement of SERVIER and OSTEOLOGIX and, in the
circumstance where the Patent infringed is owned by a Third Party, such Third
Party, of such Parties’ respective out-of-pocket expenses (including without
limitation reasonable attorneys’ fees and expenses) actually incurred in
connection with such infringement action or proceeding, on a pro rata basis
based upon such Parties’ respective out-of-pocket expenses, until all such
expenses have been recovered. Any remaining amount of such damages or other
monetary awards shall then be applied against obligations of the Parties in such
action or proceeding as a result of written agreements with Third Parties with
respect to the Patent infringed, and then allocated as follows: (1) to the
non-controlling Party, an amount to equal to the remaining amount multiplied by
the royalty rate payable by SERVIER hereunder on Net Sales of Licensed Products
(and/or Combination Products) in the jurisdiction within the Territory in which
and at the time such Infringement occurred (“Royalty Amount”), and (2) to the
controlling Party, the remaining amount less the Royalty Amount.

      sf-2857375   24

 

 



--------------------------------------------------------------------------------



 



5.5 Infringement of Third Party Rights.
If a Third Party alleges that the manufacture, use, sale, offer for sale, or
importation of Compounds. Licensed Products and/or Combination Products in the
Territory infringes intellectual property rights owned or otherwise controlled
by such Third Party, SERVIER shall have the first right, but not the obligation,
to defend or, after consultation with OSTEOLOGIX as set forth in this
Article 5.5 (Infringement of Third Party Rights), settle any legal action or
proceeding arising from an allegation by a Third Party that the manufacture, use
of sale of a Licensed Product and/or Combination Product in the Territory by a
Party infringes a patent owned or otherwise controlled by such Third Party with
respect to any claim. In addition, SERVIER shall have the right to take
appropriate steps to initiate and pursue in the Territory any challenge,
opposition, or other similar actions or proceedings, including without
limitation interference proceedings, relating to a patent application or patent
owned or otherwise controlled by a Third Party with respect to any matter
relating to Licensed Products and/or Combination Products. SERVIER shall
promptly disclose to OSTEOLOGIX all material information related to any action
or proceeding, and SERVIER shall consult with OSTEOLOGIX concerning strategy,
approaches and the consequences of approaches to be taken pursuant to this
Article 5.5 (Infringement of Third Party Rights). OSTEOLOGIX shall provide, at
SERVIER’s costs, all reasonable assistance requested by SERVIER in connection
with any such action or proceeding. Any and all damages or settlement amounts
obtained from the Third Party shall be for SERVIER.
5.6 Settlement With A Third Party
Except as otherwise expressly provided in Article 5.5 (Infringement of Third
Party Rights), a Party may not settle or otherwise finally resolve an action or
proceeding having effects in the Territory against or by an infringer under
Article 5.4 (Recoveries) or Article 5.5 (Infringement of Third Party Rights) (or
Article 5.10 (Joint Improvement Pants) or Article 5.11 (Infringement of Third
Parties’ Intellectual Property Rights)) respectively, without the prior written
consent of the other Party, such consent not to be unreasonably withheld or
delayed, but may be withheld if such settlement would materially and adversely
affect the interest of such other Party.
5.7 Trademarks
5.7.1 Ownership
SERVIER shall at its own expense select, register and maintain the trademark(s)
used by SERVIER, its Affiliates, and its Sublicensees (the “SERVIER Trademarks”)
in connection with Licensed Products and/or Combination Products in the
Territory. OSTEOLOGIX shall have no rights in respect of any SERVIER Trademark.

      sf-2857375   25

 

 



--------------------------------------------------------------------------------



 



5.7.2 Notice of Unauthorized Use
OSTEOLOGIX agrees to give SERVIER prompt written notice of any unlicensed use by
Third Parties of SERVIER Trademarks of which OSTEOLOGIX has knowledge.
5.8 Patent Marking
SERVIER (or its Affiliate or Sublicensee) shall mark Licensed Products and/or
Combination Products marketed and sold by SERVIER (or its Affiliate or
Sublicensee) hereunder with appropriate patent numbers or indicia to the extent
required by law in those countries in which such notices affect recoveries of
damages or equitable remedies available with respect to infringement of patents.
5.9 SERVIER Improvement Patents
SERVIER shall have the exclusive right to prosecute, defend, maintain and
enforce Patents claiming SERVIER Improvements (“SERVIER Improvement Patents”).
5.10 Joint Improvement Patents
The Parties shall reasonably agree upon strategies to prosecute, defend and
maintain any Joint Improvement Patents, and, unless otherwise agreed by the
Parties, shall share equally all Patent Costs in connection therewith. Each
Party shall provide the other Party all reasonable assistance and cooperation in
the Joint Improvement Patent prosecution efforts, including providing any
necessary powers of attorney and executing any other required documents or
instruments for such prosecution.
5.10.2 Enforcement of Joint Improvement Patents
If any patent within the Joint Improvement Patents is or might reasonably be
infringed by a Third Party through the manufacture, use, sale, offer for sale,
or importation of any Licensed Product, Combination Product, Compound or
otherwise, the Party first having knowledge of such infringement shall promptly
notify the other Party in writing. Such notice shall set forth the facts of the
infringement in reasonable detail. SERVIER shall have the first right, but not
an obligation, to institute, prosecute, under SERVIER’s control and expenses,
using counsel of SERVIER’s choice reasonably acceptable to OSTEOLOGIX, any
action or proceeding with respect to an Infringement in the Territory of a
patent within the Joint Improvement Patents, which, if continued, reasonably
would be expected to affect the manufacture, use, sale, offer for sale, or
importation of a Licensed Product and/or Combination Product.

      sf-2857375   26

 

 



--------------------------------------------------------------------------------



 



If SERVIER fails to institute and thereafter prosecute an action or proceeding
with respect to such an Infringement within a period of [***] after the earlier
of (i) the date of the Parties’ determination that such infringement, in the
Parties’ reasonable judgment, if continued, would affect materially the
manufacture, use, sale, offer for sale, or importation of a Licensed Product
and/or Combination Product, or (ii) the date of OSTEOLOGIX’s request to
institute such an action or proceeding, OSTEOLOGIX shall have the right, but not
the obligation, to institute and/or prosecute and control an action or
proceeding in its name with respect to such an Infringement by counsel of
OSTEOLOGIX’s choice.
In any event, the non-controlling Party agrees to be joined as a party plaintiff
if necessary for the controlling Party to institute and prosecute such action or
proceeding, and to give the controlling Party reasonable assistance and
authority to institute and prosecute such action or proceeding.
Unless otherwise required as a result of prior written agreement, any damages or
other monetary awards recovered in an action or proceeding described above shall
be applied first to the reimbursement of SERVIER and OSTEOLOGIX and, in the
circumstance where the Patent infringed is owned by a Third Party, such Third
Party, of such Parties’ respective out-of-pocket expenses (including without
limitation reasonable attorneys’ fees and expenses) actually incurred in
connection with such infringement action or proceeding, on a pro rata basis
based upon such Parties’ respective out-of-pocket expenses, until all such
expenses have been recovered. Any remaining amount of such damages or other
monetary awards shall then be applied against obligations of the Parties in such
action or proceeding as a result of written agreements with Third Parties with
respect to the Patent infringed, and then allocated as follows: (1) to the
non-controlling Party, an amount to equal to the applicable Royalty Amount, and
(2) to the controlling Party, the remaining amount less the Royalty Amount.
5.11 Infringement of Third Parties’ Intellectual Property Rights
If a Third Party alleges that the practice of any Joint Improvements infringes
intellectual property rights owned or otherwise controlled by such Third Party,
the Parties shall reasonably agree on the measures to take such respect to such
allegation.

      sf-2857375   27

 

 



--------------------------------------------------------------------------------



 



ARTICLE 6
CONFIDENTIALITY
6.1 Confidentiality; Exceptions
Except as otherwise provided in this Agreement, the Parties agree that, during
the Term and for [***] years thereafter, all non-public, proprietary or
“confidential” marked invention disclosures, know-how, data, clinical and
non-clinical and technical, financial, promotional, commercial and other
information of any nature whatsoever (collectively, “Confidential Information”),
disclosed or submitted, either orally or in writing (including, without
limitation by electronic means) or through observation, by one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) hereunder or
under the Prior CDA shall be received and maintained by the Receiving Party in
strict confidence, shall not be used for any purpose other than the purposes
expressly permitted by this Agreement, and shall not be disclosed to any Third
Party (including without limitation in connection with any publications,
presentations or other disclosures). Each Party will promptly notify the other
upon discovery of any unauthorized use or disclosure of the Confidential
Information. Confidential Information belongs to and shall remain the property
of the Disclosing Party. The provisions of this Article 6 (Confidentiality)
shall not apply to any information that can be shown by the Receiving Party:

  6.1.1  
to have been known to or in the possession of the Receiving Party prior to the
date of its actual receipt from the Disclosing Party;

  6.1.2  
to be or to have become readily available to the public, other than through any
act or omission of the Receiving Party in breach of this Agreement or any other
agreement between the Parties;

  6.1.3  
to have been disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party which had no obligation to the Disclosing
Party not to disclose such information to others; or

  6.1.4  
to have been subsequently independently developed by the Receiving Party without
access to or use of the Confidential Information as demonstrated by competent
written records;

provided, however, that the exceptions set forth in Articles 6.1.1, 6.1.3 and
6.1.4 shall not apply to information pertaining to Joint Improvements or either
Party’s Improvements, which shall be deemed Confidential Information regardless
of whether it satisfies the criteria set forth in one or both subsections.

      sf-2857375   28

 

 



--------------------------------------------------------------------------------



 



Information pertaining to Joint Improvements shall be deemed the Confidential
Information of both Parties.
6.2 Authorized Disclosure
Notwithstanding the provisions of Article 6.1 (Confidentiality; Exceptions)
above and subject to Articles 6.3 (Confidential Terms) and 6.5 (Publication of
Product Information) below, each Party may use and disclose the other Party’s
Confidential Information as follows: (a) under appropriate confidentiality
obligations substantially equivalent to those in this Agreement, to its
Affiliates, licensees, permitted Sublicensees, contractors and any other Third
Parties to the extent such use and/or disclosure is necessary or reasonably
useful to perform its obligations or to exercise the rights granted to it, or
reserved by it, under this Agreement (including to grant licenses or permitted
sublicenses hereunder); or (b) to the extent such disclosure is reasonably
necessary in filing or prosecuting intellectual property applications,
prosecuting or defending litigation, complying with Applicable Laws or
governmental regulations, obtaining Regulatory Approval, conducting clinical
trials hereunder with respect to a Licensed Product and/or Combination Product,
or submitting information to tax or other Governmental Authorities. If a Party
is required by law or regulations (including securities laws, regulations or
guidances) to make any such disclosure of the other Party’s Confidential
Information, to the extent it may legally do so, it will give reasonable advance
notice to the other Party of such disclosure requirement and, save to the extent
inappropriate in the case of patent applications or otherwise, will use its good
faith efforts to secure confidential treatment of such Confidential Information
prior to its disclosure (whether through protective orders or otherwise). For
any other disclosures of the other Party’s Confidential Information, including
to Affiliates, licensees, permitted Sublicensees, contractors and other Third
Parties, a Party shall ensure that the recipient thereof is bound by a written
confidentiality agreement as materially protective of such Confidential
Information as this Article 6 (Confidentiality).

      sf-2857375   29

 

 



--------------------------------------------------------------------------------



 



6.3 Confidential Terms. Each Party agrees not to disclose to any Third Party the
terms of this Agreement without the prior written consent of the other Party
hereto, except each Party may disclose the terms of this Agreement: (a) to
advisors (including financial advisors, attorneys and accountants), actual or
potential acquisition partners or potential investors, and others on a need to
know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those in this Agreement; or (b) to the extent
necessary to comply with applicable laws and court orders (including securities
laws, regulations or guidances); provided that in the case of subsection (b),
the disclosing Party shall promptly notify the other Party and (other than in
the case where such disclosure is necessary, in the reasonable opinion of the
disclosing Party’s legal counsel, to comply with securities laws, regulations or
guidances) allow the other Party a reasonable opportunity to oppose with the
body initiating the process and, to the extent allowable by law, to seek
limitations on the portion of the Agreement that is required to be disclosed.
6.4 Return of Confidential Information
The Receiving Party shall keep Confidential Information belonging to the
Disclosing Party in appropriately secure locations. Unless otherwise set forth
in this Agreement or as necessary to exercise its applicable post-termination
rights under Article 9.7 (Consequences of Termination), upon the expiration or
termination of this Agreement, any and all Confidential Information possessed in
tangible form by a Receiving Party, its Affiliates, or its Sublicensees, or its
or any of their officers, directors, employees, agents, consultants or clinical
investigators and belonging to the Disclosing Party, shall, upon written
request, be immediately returned to the Disclosing Party (or destroyed if so
requested) and not retained by the Receiving Party, its Affiliates, or its
Sublicensees, or any of their officers, directors, employees, agents,
consultants or clinical investigators; provided, however, that a Party may
retain one (1) copy of any Confidential Information in an appropriately secure
location, which by Applicable Laws it must retain, for so long as such
Applicable Laws require such retention but thereafter shall dispose of such
retained Confidential Information in accordance with Applicable Laws or this
Article 6.4 (Return of Confidential Information).
6.5 Publication of Product Information. Prior to its publishing, publicly
presenting and/or submitting for written or oral publication a manuscript,
abstract or the like that includes Data or other information relating to the
Compounds or a Licensed Product or Combination Product generated under this
Agreement that has not previously published pursuant to this Article 6.5
(Publication of Product Information) (each, a “Publication”), the Party
proposing such Publication shall provide the other Party a copy thereof for its
review for at least [***] days unless such Party is required by law to publish
such information sooner. Such Party shall consider in good faith any comments
provided by the other Party during such period. In addition, the Party proposing
such Publication shall, at the request of the other Party, remove any
Confidential Information of the other Party therefrom, except each Party shall
have the right to publicly disclose any information, including Confidential
Information, pertaining to safety of a Licensed Product or Combination Product
that such Party believes in good faith it is obligated to disclose. The
contribution of each Party shall be noted in all Publications by acknowledgment
or co-authorship, whichever is appropriate.

      sf-2857375   30

 

 



--------------------------------------------------------------------------------



 



6.6 Press Release. The Parties have agreed to a press release to announce the
signing of this Agreement, and it is set forth in Exhibit D. Neither Party shall
make other press releases or other public statements related to the execution of
this Agreement or clinical development hereunder without the other Party’s prior
written approval, which approval shall not be unreasonably withheld.
Notwithstanding the foregoing, each Party consents to references to it in
reports or documents or other disclosures sent to stockholders or filed with or
submitted to any Regulatory Authority or stock exchange or as may be required by
law to be made. However, the Party making such references shall afford the other
Party the prior opportunity to review at least [***] Business Days before the
release the text of any such report, document or other disclosure, and shall
comply with any reasonable requests consistent with Applicable Law regarding
changes to such reports, documents and other disclosures which are provided to
it by the other Party in a timely manner. The Parties each agree that once
approval for disclosure of information subject to this Article 6.6 (Press
Release) has been obtained, the Party that requested such approval shall be
entitled to use such information substantially in the form initially presented
without an obligation to seek further approval.
ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS
7.1 Representations and Warranties of the Parties Concerning Corporate
Authorizations
Each Party represents and warrants to the other Party that:

  7.1.1  
such Party is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its organization;

      sf-2857375   31

 

 



--------------------------------------------------------------------------------



 



  7.1.2  
such Party has the full corporate power and is duly authorized to enter into,
execute and deliver this Agreement, and to carry out and otherwise perform its
obligations thereunder; and

  7.1.3  
this Agreement has been duly executed and delivered by, and is the legal and
valid obligations binding upon such Party and the entry into, the execution and
delivery of, and the carrying out and other performance of its obligations under
this Agreement by such Party (a) does not conflict with, or contravene or
constitute any default under, any agreement, instrument, or understanding, oral
or written, to which it is a party, including without limitation its certificate
of incorporation or by-laws, and (b) does not violate Applicable Laws or any
judgment, injunction, order, or decree of any Government Authority having
jurisdiction over it.

7.2 Representations, Warranties and Covenants of OSTEOLOGIX
OSTEOLOGIX represents, warrants and covenants to SERVIER that:

  7.2.1  
as of the Effective Date, OSTEOLOGIX Controls the OSTEOLOGIX IP free and clear
of any lien, claim, charge, encumbrance or right of any Third Party in the
Territory;

  7.2.2  
OSTEOLOGIX maintains and shall maintain or have maintained (including without
limitation, at OSTEOLOGIX’ option, through engagement of contractors or
consultants) throughout the term of this Agreement a work force suitably
qualified and trained, and facilities and equipment sufficient, to enable
OSTEOLOGIX to perform its obligations as set forth from time to time under this
Agreement;

  7.2.3  
Other than as set forth on Exhibit E, there are not as of the Effective Date,
nor have there been over the five (5) year period immediately preceding the
Effective Date, any claims, lawsuits, arbitrations, legal or administrative or
regulatory proceedings, charges, complaints or investigations by any Government
Authority (except in the ordinary course of the granting of patents and
proceedings relating thereto) or by any Third Party threatening or (to
OSTEOLOGIX’ knowledge) pending against OSTEOLOGIX or, to OSTEOLOGIX’ knowledge,
its licensors relating to the OSTEOLOGIX Patent Rights;

      sf-2857375   32

 

 



--------------------------------------------------------------------------------



 



  7.2.4  
as of the Effective Date, to OSTEOLOGIX’ knowledge, the exercise by SERVIER of
the rights and licenses granted to SERVIER by OSTEOLOGIX under this Agreement
will not infringe any rights owned or controlled by any Third Party;

  7.2.5  
as of the Effective Date, OSTEOLOGIX has not granted rights to any Third Party
under the OSTEOLOGIX Patent Rights and the OSTEOLOGIX Know-How that conflict
with the rights granted to SERVIER under this Agreement;

  7.2.6  
OSTEOLOGIX has not used, and during the Term will not use, any employee or
consultant that is debarred by any Governmental Authority or is the subject of
debarment proceedings by any Governmental Authority; provided, however, that if
OSTEOLOGIX learns that its employee or consultant performing work on its behalf
under this Agreement has been debarred by any Governmental Authority, or has
become the subject of debarment proceedings by any Governmental Authority,
OSTEOLOGIX shall promptly notify SERVIER and shall prohibit such employee or
consultant from performing work on OSTEOLOGIX’ behalf under this Agreement;

  7.2.7  
OSTEOLOGIX covenants to SERVIER that it will comply with all Applicable Laws,
including without limitation any guidance of Governmental Authorities relating
to the development, manufacture promotion and commercialization of the Licensed
Products and Combination Products in each country outside the Territory; and

  7.2.8  
OSTEOLOGIX will not enter into any agreement with any Third Party that is in
conflict with this Agreement, and will not take any action that would in any way
prevent it from assuming its obligations or granting the rights granted to
SERVIER under this Agreement, or that would otherwise materially conflict with
or adversely affect its obligations or assuming the rights granted to SERVIER
under this Agreement.

      sf-2857375   33

 

 



--------------------------------------------------------------------------------



 



7.3 Representations, Warranties and Covenants of SERVIER
SERVIER represents, warrants and covenants to OSTEOLOGIX that:

  7.3.1  
SERVIER maintains and shall maintain throughout the term of this Agreement a
work force suitably qualified and trained, and facilities and equipment
sufficient, to enable SERVIER to perform its obligations as set forth from time
to time under this Agreement;

  7.3.2  
SERVIER has not used, and during the Term will not use, any employee or
consultant that is debarred by any Governmental Authority or is the subject of
debarment proceedings by any Governmental Authority; provided, however, that if
SERVIER learns that its employee or consultant performing work on its behalf
under this Agreement has been debarred by any Governmental Authority, or has
become the subject of debarment proceedings by any Governmental Authority,
SERVIER shall promptly notify OSTEOLOGIX and shall prohibit such employee or
consultant from performing work on SERVIER’s behalf under this Agreement;

  7.3.3  
SERVIER covenants to OSTEOLOGIX that it will comply with all Applicable Laws,
including without limitation any guidance of Governmental Authorities relating
to the development, manufacture and commercialization of the Licensed Products
and Combination Products in each country in the Territory; and

  7.3.4  
SERVIER will not enter into any agreement with any Third Party that is in
conflict with this Agreement, and will not take any action that would in any way
prevent it from assuming its obligations or granting the rights granted to
OSTEOLOGIX under this Agreement, or that would otherwise materially conflict
with or adversely affect its obligations or assuming the rights granted to
OSTEOLOGIX under this Agreement.

7.4 Disclaimer
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT THE PARTIES MAKE NO
REPRESENTATIONS, WARRANTIES OR COVENANTS OF ANY KIND WHATSOEVER, WHETHER EXPRESS
OR IMPLIED, WRITTEN OR ORAL, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY
OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

      sf-2857375   34

 

 



--------------------------------------------------------------------------------



 



ARTICLE 8
INDEMNIFICATION, INSURANCE, LIMITATION OF LIABILITY
8.1 Indemnification by SERVIER
SERVIER hereby agrees to save, defend, and hold OSTEOLOGIX, its Affiliates and
their officers, directors, employees and agents harmless from and against any
and all direct and foreseeable losses, damages, liabilities, costs and expenses
resulting from any claims, demands, actions and other proceedings by any Third
Party (collectively, “Losses”) to the extent resulting directly from or arising
directly out of [***].
8.2 Indemnification by OSTEOLOGIX
OSTEOLOGIX hereby agrees to save, defend and hold SERVIER, its Affiliates and
their officers, directors, employees and agents harmless from and against any
and all Losses to the extent resulting directly from or arising directly out of
[***].
8.3 Control of Defense
In the event a Party seeks indemnification under Article 8.1 (Indemnification by
SERVIER), Article 8.2 (Indemnification by OSTEOLOGIX) [***], it shall inform the
other Party (the “Indemnifying Party”) of a claim as soon as reasonably
practicable after it receives notice of the claim, shall permit the Indemnifying
Party to assume direction and control of the defense of the claim (including the
right to settle the claim solely for monetary consideration and with an
unconditional release of claims against the indemnitee), and shall cooperate as
requested (at the expense of the Indemnifying Party) in the defense of the
claim. The indemnitee shall be entitled to participate, at its own expense and
with its own counsel, in the defense of any indemnified claim and the
Indemnifying Party shall not settle or compromise any such matter in any manner
which would have an adverse effect upon the indemnitee without such indemnitee’s
consent, which shall not be unreasonably withheld or delayed. In addition, if
the Indemnifying Party believes that it is not obligated to provide indemnity as
to a matter as to which it is requested to do so by an indemnitee and promptly
so notifies the indemnitee, the indemnitee may either take action to enforce its
rights hereunder or assume the defense of such claim with its own counsel at its
own expense, provided that the Indemnifying Party will be responsible for the
payment of such expenses if it is ultimately determined such indemnitee was
entitled to indemnification hereby.

      sf-2857375   35

 

 



--------------------------------------------------------------------------------



 



8.4 Mitigation
For the avoidance of doubt no Party shall recover from the other Party more than
once for a single cause of action under an indemnity granted by an Indemnifying
Party pursuant to this Agreement or recover if or to the extent the indemnitee
has been relieved by or recovered from any Third Party. Each Party shall take
and shall cause its Affiliates to take all reasonable steps to mitigate any
Losses upon becoming aware of any event which would reasonably be expected to,
or does, give rise thereto, including incurring costs only to the minimum extent
necessary to remedy a breach that gives rise to the Losses.
8.5 Insurance
SERVIER Responsibilities. For so long as SERVIER (or any of its Affiliates or
Sublicensees) is conducting clinical trials using any Compound or any Licensed
Product or Combination Product, or manufacturing, marketing, promoting,
distributing or selling any Licensed Product or Combination Product, as
applicable, under this Agreement and for the post-termination period set forth
below, SERVIER shall either provide reasonably satisfactory evidence to
OSTEOLOGIX of SERVIER’s self-insurance covering its activities and obligations
hereunder or obtain product liability insurance for the benefit of SERVIER,
covering such activities and obligations under terms that are similar to those
obtained by SERVIER for SERVIER’s other similar products under development and
other similar products being manufactured, marketed, promoted, distributed or
sold. Such insurance shall be maintained throughout the duration of the
Agreement and for five years after termination or expiration of this Agreement.

      sf-2857375   36

 

 



--------------------------------------------------------------------------------



 



OSTEOLOGIX Responsibilities. As of the Effective Date, OSTEOLOGIX shall obtain
and maintain commercial general liability insurance (including product liability
and contractual liability insurance applicable to OSTEOLOGIX’ indemnity
obligations hereunder) with reputable and financially secure insurance carriers
to cover OSTEOLOGIX’ activities and obligations under this Agreement. Such
insurance shall be maintained throughout the duration of the Agreement.
8.6 Limitation of Liability

  8.6.1  
Limitation of Liability. EXCEPT FOR EACH PARTY’S INDEMNIFICATION OBLIGATIONS
UNDER ARTICLE 8.1 (INDEMNIFICATION BY SERVIER) OR ARTICLE 8.2 (INDEMNIFICATION
BY OSTEOLOGIX), AS APPLICABLE, AND ANY CLAIMS RELATED TO ONE PARTY’S
INFRINGEMENT OF THE OTHER PARTY’S INTELLECTUAL PROPERTY OUTSIDE OF THE RIGHTS
AND LICENSES GRANTED UNDER ARTICLE 4 (LICENSES) OR BREACH BY A PARTY OF ITS
CONFIDENTIALITY OBLIGATIONS HEREUNDER, UNDER NO CIRCUMSTANCES SHALL A PARTY
HEREOF BE LIABLE TO THE OTHER PARTY HEREOF FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE OR SPECIAL DAMAGES.

ARTICLE 9
TERM AND TERMINATION
9.1 Term.

  9.1.1  
Expiration. This Agreement shall commence on the Effective Date and shall remain
in full force and effect for so long as SERVIER is obligated to pay royalties on
sales of Licensed Products (or Combination Products) in any country in the
Territory or Sublicensing Revenue in Japan (the “Term”).

  9.1.2  
Notwithstanding the provisions of Article 9.1.1 (Expiration), this Agreement may
be terminated, in whole or in part, prior to expiration of the Term pursuant to
the terms and conditions of Articles 9.2 (Termination for Safety and/or Public
Health Issues), 9.3 (Termination for Cause), 9.4 (Termination for Insolvency),
9.5 (Termination at Will) and 9.6 (Termination Related to OSTEOLOGIX Patent
Right(s)).

      sf-2857375   37

 

 



--------------------------------------------------------------------------------



 



9.2 Termination for Safety and/or Public Health Issues
SERVIER shall be entitled to terminate this Agreement immediately upon written
notice to OSTEOLOGIX in the event of the occurrence or likely occurrence of
events adversely affecting the safety and/or public health status of the
Compound and/or Licensed Product.
9.3 Termination for Cause
If either Party commits a material breach of this Agreement at any time, which
breach is not cured within thirty (30) days after written notice from the
non-breaching Party specifying the breach, or if such breach is not susceptible
of cure within such period, the non-breaching Party shall have the right to
terminate this Agreement by written notice on a country-by-country and Licensed
Product-by-Licensed Product basis. The Parties acknowledge and agree that
failure to exercise any right or option, or to take any action expressly within
the discretion of a Party shall not be deemed to be a material breach hereunder.
9.4 Termination for Insolvency
To the extent permitted by Applicable Laws, either Party may terminate this
Agreement upon written notice to the other Party on or after the occurrence of
any of the following events: (a) the appointment of a trustee, receiver or
custodian for all or substantially all of the property of the other Party, or
for any lesser portion of such property, if the result materially and adversely
affects the ability of the other Party to fulfill its obligations hereunder,
which appointment is not dismissed within [***], (b) the determination by a
court or tribunal of competent jurisdiction that the other Party is insolvent
such that the other Party’s liabilities exceed the fair market value of its
assets, (c) the filing of a petition for relief in bankruptcy by the other Party
on its own behalf, or the filing of any such petition against the other Party if
the proceeding is not dismissed or withdrawn within [***] thereafter, (d) an
assignment by the other Party for the benefit of creditors, or (e) the
dissolution or liquidation of the other Party. All rights and licenses granted
under or pursuant to this Agreement by one Party to the other Party are, and
shall otherwise be deemed to be, licenses of rights to “intellectual property”.
The Parties agree that both Parties, as licensees of such rights and licenses,
shall retain and may fully exercise all of their rights and elections under
Applicable Laws.

      sf-2857375   38

 

 



--------------------------------------------------------------------------------



 



9.5 Termination at Will
At any time following the payment by SERVIER of the three million Euros due on
March 31st, 2013, SERVIER shall have the right to terminate this Agreement upon
not less than thirty (30) days prior written notice thereof to OSTEOLOGIX, with
consequences as set forth in Article 9.7.3 (Termination by SERVIER on the Basis
of Article 9.5).
9.6 Termination Related to OSTEOLOGIX Patent Right(s)
[***]
9.7 Consequences of Termination
9.7.1 Termination by SERVIER on the Basis of Article 9.2
If SERVIER terminates the Agreement on the basis of Article 9.2 (Termination for
Safety and/or Public Health Issues), SERVIER shall pay to OSTEOLOGIX the license
fee described in Article 3.1 (License Fee), the milestone payments described in
Article 3.3 (Milestone Payments) (to the extent not already paid and whether or
not due), and any outstanding Minimum Payment due on the date termination takes
effect to the extent those sums were not already paid to OSTEOLOGIX. Such
payment shall be due within thirty (30) calendar days of SERVIER’s written
notice of termination.
9.7.2 Termination by OSTEOLOGIX on the Basis of Article 9.3
If OSTEOLOGIX terminates the agreement on the basis of Article 9.3 (Termination
for Cause), SERVIER (or its Affiliates, or Sublicensees, as applicable) will
assign to OSTEOLOGIX all of such party’s right, title and interest to any
Regulatory Approvals, Approval Applications, inventory (at costs), directly
related to the Licensed Product or any Combination Product, contract rights
(including without limitation rights under its agreements with Sublicensees),
rights of reference (but excluding the SERVIER IP and Servier Data, their use by
OSTEOLOGIX being determined solely by the terms of Articles 2.2 (Exchange of
Data) [***], and excluding SERVIER’s interest in the Joint Improvements and
Joint Improvement Patents). In event of such a termination, SERVIER’s
obligations under Article 4.5.1 (but not OSTEOLOGIX’s obligations under
Article 4.5.2) shall survive and continue in full force and effect in accordance
with the terms of Article 4.5.1.

      sf-2857375   39

 

 



--------------------------------------------------------------------------------



 



9.7.3 Termination by SERVIER on the Basis of Article 9.5
If SERVIER terminates the agreement on the basis of Article 9.5 (Termination at
Will):
(a) before having filed for Regulatory Approval of the Licensed Product by the
EMA, [***]
(b) after having filed for Regulatory Approval of the Licensed Product by the
EMA and having such Regulatory Approval finally denied [***];
and
(c) [***], and excluding SERVIER’s interest in the Joint Improvements and Joint
Improvement Patents).
9.7.4 Termination by SERVIER on the basis of Article 9.3.
(a) In the event OSTEOLOGIX commits a material breach of this Agreement and such
breach has or is reasonably expected to have a material adverse effect on
SERVIER’s activities relating to the Compound and/or Licensed Product as
contemplated under the Agreement, and SERVIER terminates this Agreement (in its
entirety) on the basis of Article 9.3 (Termination for Cause) for such material
breach, SERVIER shall have a perpetual, fully paid-up, royalty-free, exclusive
license, which includes the right to sublicense, under OSTEOLOGIX IP to make,
have made, use, promote, market, sell, offer for sale, import, export and
otherwise commercialize the Licensed Product and Combination Products in the
Territory.
(b) In the event OSTEOLOGIX commits a material breach of this Agreement and such
breach has not or is not reasonably expected to have a material adverse effect
on SERVIER’s activities relating to the Compound and/or Licensed Product as
contemplated under the Agreement, and SERVIER terminates this Agreement (in its
entirety) on the basis of Article 9.3 (Termination for Cause) for such material
breach, the licenses granted to SERVIER in Article 4 (Licenses) shall survive,
provided that SERVIER continues to pay applicable royalties and milestone
payments [***] as set forth in Article 3 (Financial Terms).

      sf-2857375   40

 

 



--------------------------------------------------------------------------------



 



(c) Upon termination as provided in (a) or (b) above, all of the provisions of
this Agreement shall continue in full force and effect in accordance with their
terms (subject to further termination under this Article 9 (Term and
Termination), and except as modified pursuant to (a) and (b) above), except for
(i) SERVIER’s obligations to share and discuss its Development Plan and
Commercialization Plan under Article 2 (Development, Registration, Supply and
Commercialization), participate in meetings and provide any report to OSTEOLOGIX
under Article 2 (Development, Registration, Supply and Commercialization),
(ii) the ongoing exchange of Data and other information and materials in
Article 2.2 (Exchange of Data) (other than for pharmacovigilance purposes),
(iii) both Parties’ obligations under Article 4.5.1 (Competitive Compounds),
(iv) SERVIER’s obligations to use Reasonable Efforts to commercialize the
Licensed Products and (v) [***]). Upon such a termination, all references to the
Term in the surviving sections of this Agreement (e.g., in Article 6.1
(Confidentiality; Exceptions)) shall be deemed to include to continue until the
time it would otherwise have expired if SERIVER had not so terminated this
Agreement.
9.7.5 Termination by SERVIER on the basis of Article 9.6.
[***]
9.7.6 Return of Materials
Unless otherwise set forth in this Agreement or as necessary to exercise its
applicable post-termination rights, upon termination of this Agreement, the
receiving Party shall destroy all Confidential Information it has received from
the disclosing Party or on the latter’s behalf, that is in the receiving Party’s
possession, and provide written certification of such destruction, or prepare
such Confidential Information for shipment to disclosing Party, as the
disclosing Party may direct, at disclosing Party’s expense.
9.7.7 Accrued Rights
Termination, relinquishment or expiration of this Agreement for any reason shall
be without prejudice to any right which shall have accrued to the benefit of
either Party prior to such termination, relinquishment or expiration, including
damages arising from any breach under this Agreement. Such termination,
relinquishment or expiration shall not relieve either Party from obligations
which are expressly indicated to survive termination or expiration of this
Agreement.

      sf-2857375   41

 

 



--------------------------------------------------------------------------------



 



9.7.8 Survival
The following articles and sections of this Agreement shall survive expiration
of this Agreement pursuant to Article 9.1.1 (Expiration) or termination of this
Agreement for any reason: all definitions, Article 2.2 (with respect to use of
Data for pharmacoviligance purposes, OSTEOLOGIX’s clinical trial rights, and
[***]), Article 2.6 (Pharmacoviligance; Exchange of Safety Information and
Quality Issues), Article 2.7 (Reports; Inspection) [***], Article 2.8
(Regulatory Inspections) [***], Article 2.9 (Audit Rights) [***], any due but
unpaid payment obligations, Article 3.9 (Records and Audit) [***], Article 3.10
(Taxes and Withholding), Article 3.11 (Currency), Article 3.12 (Payments; Late
Payments), Article 4.6 (Retained Rights; No Implied License), Article 5.1
(Ownership of Intellectual Property and Challenge) (other than Article 5.1.4),
Article 5.4 (Enforcement of OSTEOLOGIX Patent Rights) (with respect to
proceedings ongoing at the time of termination), Article 5.6 (Settlement with a
Third Party), Article 5.10 (Joint Improvement Patents), Article 6
(Confidentiality) (in accordance with its terms), Article 8 (Indemnification,
Insurance, Limitation of Liability), Article 9.7 (Consequences of termination),
Article 10 (Governing Law and Dispute Resolution), Article 11.1 (Assignment;
Subcontracting), Article 11.2 (Change of Control) (with respect to termination
consequences), and Articles 11.3 (Force Majeure) through 11.15 (Counterparts).
However, the foregoing shall not affect the survival or termination of the
provisions of this Agreement as described elsewhere in this Article 9.7
(Consequences of Termination) with respect to specific termination scenarios
(and, to the extent of any conflict between the preceding paragraph and the
other subsections of this Article 9.7 (Consequences of Termination), such other
subsections shall prevail).
ARTICLE 10
GOVERNING LAW AND DISPUTE RESOLUTION
10.1 Governing Law
This Agreement shall be governed by and construed under the laws of the Republic
of Ireland, without giving effect to any conflicts of law principle that would
result in the application of the laws of any jurisdiction other than the
Republic of Ireland.
10.2 Dispute Resolution
10.2.1 If, at the time of any dispute, the Parties are otherwise unable to
resolve a dispute arising out of or in connection with this Agreement
informally, either SERVIER or OSTEOLOGIX by written notice to the other, may
have such dispute referred to Responsible Executives, one from each of the
Parties, designated to resolve such a dispute by good faith negotiations.

      sf-2857375   42

 

 



--------------------------------------------------------------------------------



 



10.2.2 Any dispute that has not been resolved in accordance with Article 10.2.1
shall be submitted to the Responsible Executives no later than [***] days after
such request by either SERVIER or OSTEOLOGIX. If Responsible Executives of the
Parties are unable to resolve any such dispute, such dispute will be submitted
to arbitration. Any such arbitration shall be governed by and finally settled
under the Rules of Arbitration of the International Chamber of Commerce by one
or more arbitrators appointed in accordance with the said Rules. The arbitration
proceedings shall take place in Dublin, Ireland in the English language.
10.2.3 All negotiations conducted by the Parties pursuant to this Article 10.2
(Dispute Resolution) shall be deemed to be and shall be treated as compromise
and settlement negotiations. Nothing said or disclosed, nor any document
produced, in the course of such negotiations which is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose in any current or future arbitration or
litigation.
10.2.4 Nothing in this Article 10.2 (Dispute Resolution) shall be deemed as
preventing either Party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of the dispute as necessary to protect either Party’s name, Confidential
Information or intellectual property, or from submitting any dispute relating to
the scope, validity, enforceability or other like matter regarding intellectual
property to any court having jurisdiction over the Parties and the subject
matter of the dispute and to seek such relief and remedies as are available in
that court. In such an event, the Parties shall invoke the provisions of this
Article 10.2 (Dispute Resolution) in parallel.
ARTICLE 11
GENERAL PROVISIONS
11.1 Assignment; Subcontracting
Neither Party may assign or otherwise transfer its rights or obligations under
this Agreement without the prior written consent of the other Party, such
consent not to be unreasonably withheld, except that (a) a Party may assign or
otherwise transfer its rights or obligations in whole or in part without such
consent to an Affiliate of such Party, provided that no such assignment shall
relieve any Party as the primary obligor hereunder and each Party shall cause
its Affiliates to comply with the provisions of this Agreement in connection
with such performance (including Article 6 (Confidentiality)); (b) OSTEOLOGIX
may assign this Agreement and its

      sf-2857375   43

 

 



--------------------------------------------------------------------------------



 



rights and obligations hereunder in connection with a merger, consolidation,
reorganization, or a sale of all or substantially all of its assets to which
this Agreement relates; and (c) OSTEOLOGIX may assign this Agreement (in whole
or in part) in connection with obtaining financing, monetizing or transferring
the stream payments due OSTEOLOGIX under this Agreement, provided in the event
of (a) or (c) above, the assignor and the assignee shall be jointly and
severally liable towards the other Party for their performance under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be null, void, and of no effect. Each Party
may subcontract its rights or obligations under this Agreement without the prior
written consent of the other Party.
11.2 Change of Control
[***]
In addition, such change of control of OSTEOLOGIX shall be treated as the
expiration or termination of the Agreement for the purposes of Article 6.4
(Return of Confidential Information) above with respect to Confidential
Information of SERVIER in OSTEOLOGIX’s possession.
Notwithstanding anything in this Agreement to the contrary, in the case of a
change of control of OSTEOLOGIX (or assignment of this Agreement by OSTEOLOGIX
as described in subsection (b) of Article 11.1(Assignment; Subcontracting)),
such transaction shall not cause SERVIER or its Affiliates to have rights or
access to intellectual property or technology of the acquirer or merger partner
of OSTEOLOGIX (other than the OSTEOLOGIX Patent Rights and OSTEOLOGIX Know-How
licensed to SERVIER hereunder as of the effective date of such transaction).

      sf-2857375   44

 

 



--------------------------------------------------------------------------------



 



11.3 Force Majeure
Neither Party shall lose any rights hereunder or be liable to the other Party
for damages or losses on account of failure of performance by the defaulting
Party if the failure is occasioned by government action (not specifically
directed at such Party), war, fire, explosion, flood, external strike, lockout,
embargo, act of God, or any other similar cause beyond the control of the
defaulting Party, provided that the Party claiming force majeure shall promptly
notify the other Party in writing setting forth the nature of such force
majeure, shall use reasonable efforts to eliminate, remedy or overcome such
force majeure event and shall resume performance of its obligations hereunder as
soon as reasonably practicable after such force majeure ceases. If any force
majeure event continues for more than [***], the other Party may terminate this
Agreement in part, on a country-by-country basis, or in whole, if all countries
are affected, upon written notice to the affected Party.
11.4 Further Actions
Each Party agrees to execute, acknowledge and deliver such further instruments,
and to do all such other acts, as may be necessary or appropriate in order to
carry out the purposes and intent of this Agreement.
11.5 Governmental Approvals; Compliance With Law
The Parties shall make all filings with Government Authorities as shall be
required by Applicable Laws in connection with this Agreement and the activities
contemplated hereunder or thereunder. In fulfilling its obligations under this
Agreement each Party agrees to comply in all material respects with all
Applicable Laws.
11.6 Notices
All notices required or permitted to be given under this Agreement, including,
without limitation all invoices provided by OSTEOLOGIX to SERVIER, shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission receipt verified, mailed by registered or certified mail return
receipt requested, postage prepaid, or sent by express courier service, to the
Parties at the following addresses, or at such other address for a Party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof.

      sf-2857375   45

 

 



--------------------------------------------------------------------------------



 



     
If to OSTEOLOGIX, addressed to:
  OSTEOLOGIX
 
  Fax:
 
  Attention:
 
   
If to SERVIER addressed to:
  Institut de Recherche International SERVIER
 
  6, place des Pléiades
 
  92415 Courbevoie, France
 
  [***]
 
  [***]
 
  [***]
 
   
With a copy (except for invoices) to:
   
 
  Les Laboratoires SERVIER
22 rue Garnier

  92200 Neuilly sur Seine, France
 
  To the attention of the Legal Department

The date of receipt of any notice given under this Agreement, including, without
limitation any invoice provided by OSTEOLOGIX to SERVIER, shall be deemed to be
(a) the date given if delivered personally or by facsimile transmission receipt
verified, (b) [***] days after the date mailed if mailed by registered or
certified mail return receipt requested, postage prepaid, or (c) [***] days
after the date sent if sent by express courier service.
11.7 Waiver
No failure of either Party to exercise and no delay in exercising any right,
power or remedy in connection with this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right, power or remedy
preclude any other or further exercise of such right, power or remedy or the
exercise of any other right, power or remedy.
11.8 Disclaimer of Agency
The relationship between OSTEOLOGIX and SERVIER established by this Agreement is
that of independent contractors, and nothing contained herein shall be construed
to (a) give either Party the power to direct or control the day-to-day
activities of the other, (b) constitute the Parties as the legal representative
or agent of the other Party or as partners, joint ventures, co-owners or
otherwise as participants in a joint or common undertaking, or (c) allow either
Party to create or assume any liability or obligation of any kind, express or
implied, against or in the name of or on behalf of the other Party for any
purpose whatsoever.

      sf-2857375   46

 

 



--------------------------------------------------------------------------------



 



11.9 Ambiguities
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision.
11.10 Headings and Section References
The article and section headings and references contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of said articles or sections, except that any conflict between an
article or section reference number and any textual reference to the article or
section title noted next to such reference, will resolved in favor of the
textual reference.
11.11 Severability
If any provision of this Agreement or the application thereof to any Party or
circumstance shall, to any extent, be held to be invalid or unenforceable by a
court or administrative agency of competent jurisdiction, then (a) the remainder
of such provision, or the application of such provision to Parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each provision shall be valid and be enforced
to the fullest extent permitted by law; and (b) the Parties hereto agree to
renegotiate any such provision thereof in good faith in order to provide a
reasonably acceptable alternative to the provision that is invalid or
unenforceable, it being the intent of the Parties that the basic purposes of
this Agreement are to be effectuated.
11.12 Maintenance of Records
Each Party will keep and maintain all records required by Applicable Laws with
respect to Licensed Products and/or Combination Products and will make copies of
such records available to the other Party upon request.
11.13 Entire Agreement
This Agreement, including all exhibits attached hereto, which are hereby
incorporated herein by reference, sets forth all covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersedes and terminates all prior and contemporaneous
agreements and understandings between the Parties with respect to the subject
matter hereof, including the Prior CDA. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as set forth herein. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.

      sf-2857375   47

 

 



--------------------------------------------------------------------------------



 



11.14 Use of Names
Except as otherwise provided herein or as required by applicable law, regulation
or court order, no right, express or implied, is granted to either Party by this
Agreement to use in any manner any trademark, trade name or logo of the other
Party, including without limitation the names “SERVIER” and “OSTEOLOGIX”,
without the prior written consent of the owning Party.
11.15 Counterparts
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
[Remainder of page intentionally left blank]

      sf-2857375   48

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties have executed this Agreement by their proper
officers as of the Effective Date.

              OSTEOLOGIX LIMITED   Les Laboratoires SERVIER (“OSTEOLOGIX”)  
(“SERVIER”)
 
           
By:
  By:        
 
                [***]
 
            Director   Proxy
 
           
 
  By:        
 
              [***]
 
                Proxy
 
                Institut de Recherches     Internationales SERVIER
 
           
 
  By :        
 
     
 
        [***]     [***]

      sf-2857375   49

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OSTEOLOGIX PATENT RIGHTS
[***]

      sf-2857375   50

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
OSTEOLOGIX PATENT RIGHTS
[***]

      sf-2857375   51

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[***]

      sf-2857375   52

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Press Release

      sf-2857375   53

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[***]

      sf-2857375   54

 

 